Exhibit 16 LAWRENCE SCHARFMAN & CO., CPA PC Certified Public Accounts 18 E. SUNRISE HIGHWAY,#203 7104 Corning Circle Freeport, NY 11520 Boynton Beach, Fl. 33437 Telephone (516) 771-5900 Telephone(561) 733-0296 Facsimile(516) 771-2598 Facsimile(561) 470-0613 June 10, SECURITIES AND EXCHANGE COMMISSION Division of Corporation Finance 100 F Street, N.E., Mail Stop 7010 Washington, D.C. 20549 Re:AVT, Inc. (the “Company”) Form 8-K Item 4.01 (the “Report”) Filed:June 10, File No. 000-53372 Gentlemen: We have reviewed the above referenced Report filed by the Company.We do not disagree with the statements made by the Company in the Report and authorize the Company to file a copy of this letter as an exhibit to the Report. Lawrence Scharfman CPA /s/ Lawrence Scharfman, CPA Lawrence Scharfman, CPA Member: American Institute CPAS Florida Institute CPAS Licensed in Florida & New York
